Citation Nr: 0307599	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  01-06 426	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1956 to 
November 1959. 

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The claim was 
also developed on the matter of entitlement to a compensable 
evaluation pursuant to the provisions of 38 C.F.R. § 3.324 
(2002).  That matter was resolved in the veteran's favor by 
rating action in January 2002 and is no longer in dispute.

In August 2002, the veteran was afforded a videoconference 
hearing, before the undersigned, but the tape of the hearing 
has been lost.  In response to an inquiry from the Board, the 
veteran indicated in April 2003 that he wanted another 
videoconference hearing before a member of the Board.


REMAND

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

Accordingly, the Board remands this case to the RO for the 
following action:

The veteran should be scheduled to appear 
at a videoconference hearing before a 
member of the Board as soon as it may be 
feasible.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

